DISMISS, and Opinion Filed August 11, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00534-CV

                              TYRONE CASON BEY, Appellant
                                         V.
                              ASD FINANCIAL, INC., Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01441-D

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Lewis
       In a letter dated July 7, 2014, the Court questioned its jurisdiction over this appeal in a

forcible detainer action. Specifically, it appears the appeal is moot because appellee now has

possession of the property. We instructed appellant to file a letter brief explaining how this

Court has jurisdiction and gave appellee an opportunity to file a response.

       A case becomes moot if, at any stage during the proceedings, a controversy ceases to

exist between the parties. See Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001). The purpose

of a forcible detainer action is to obtain immediate possession of property. See Scott v. Hewitt,

127 Tex. 31, 35, 90 S.W.2d 816, 818-19 (1936). A judgment of possession in a forcible detainer

action determines the right to immediate possession and is not intended to be a final

determination of whether the eviction is wrongful. See Marshall v. Housing Auth. of the City of

San Antonio, 198 S.W.3d 782, 787 (Tex. 2006).
       On July 3, 2014, the Court received a supplemental clerk’s record containing a return of

service showing the writ of possession had been executed. Appellant filed a jurisdictional brief

and a reply to appellee’s jurisdictional brief. In his jurisdictional brief, appellant merely states

that this Court has jurisdiction over judgments from county courts at law and that he timely filed

his notice of appeal. This argument does not address the mootness issue. In his reply, appellant

counters that the property is “religious property” that was conveyed to a religious society. He

contends that his right to religious freedom has been violated. Again, appellant’s reply did not

address our concern that the appeal is now moot because the issue of possession is no longer in

controversy.    Rather, his concerns focus on whether the eviction was wrongful.               That

determination is not part of a forcible detainer action. See Marshall, 198 S.W.3d at 787.

       In its jurisdictional brief, appellee confirmed that it now has possession of the property.

The issue of possession is no longer is controversy. Accordingly we dismiss the appeal. See

TEX. R. APP. P. 42.3(a).




                                                      /David Lewis/
                                                      DAVID LEWIS
                                                      JUSTICE


140534F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TYRONE CASON BEY, Appellant                        On Appeal from the County Court at Law
                                                   No. 4, Dallas County, Texas.
No. 05-14-00534-CV        V.                       Trial Court Cause No. CC-14-01441-D.
                                                   Opinion delivered by Justice Lewis.
ASD FINANCIAL, INC., Appellee                      Justices Fillmore and Evans, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, ASD FINANCIAL, INC., recover its costs of this appeal
from appellant, TYRONE CASON BEY.


Judgment entered this 11th day of August, 2014.




                                             –3–